The Court,
Mathew, Judge.
The Court has jurisdiction-because the sovereign power has exercised the right of legislation over the tract of country, on which the offence was corn-mitted.
THE executive of the United States has extended its authority, by ordering its army to occupy the ground, and not to permit the Spaniards to advance on it.
The jurisdiction of the Superior Court is coextensive with the territory-the offenders, therefore, could be tried here or in any other district, where a jury could be procured according to the laws of the territory. This being the nearest, is, therefore, the most proper district.
*124THE sovereign having legislated for it-the executive having acted on it-the judic~ial authority must be exercised, in order that government, may be completely carried on. The other powers of government having acted, it does not be-hove the third to enquire into the 1egality of their act.
Ex. rel. Brackenrige.